 



WAIVER AGREEMENT

 

This WAIVER AGREEMENT (the “Waiver Agreement”) is entered into as of this 25th
day of June, 2018, by and between Asia Equity Exchange Group, Inc. (the
“Company”), a Nevada corporation and Yanru Zhou (the “Purchaser”), an
individual. All capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Subscription Agreement (as defined
below).

 

WITNESSETH:

 

WHEREAS, the Company and the Purchaser entered into that certain Subscription
Agreement, dated as of November 21, 2017, for the purchase and sale of common
stock of the Company (the “Subscription Agreement”);

 

WHEREAS, the Subscription Agreement provides that the Company shall use its
commercially reasonable efforts to effect the Up-listing no later than December
31, 2018; and

 

WHEREAS, the Subscription Agreement provides that in the event the Company does
not complete the Up-listing by December 31, 2018, the Purchaser has the right to
request the Company to repurchase all of the shares sold to the Purchaser
pursuant to the Subscription Agreement and pay the Purchaser the full amount of
the purchase price in cash (the “Buy-Back”); and

 

WHEREAS, the Purchaser has agreed to waive any and all rights with respect to
the Buy-Back pursuant to Section 1.4 of the Subscription Agreement, in
consideration for one thousand ($1,000) US dollars (the “Waiver Consideration”).

 

NOW, THEREFORE, for and in consideration of the receipt of valuable
consideration, including the payment by the Company to the Purchaser of the
Waiver Consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

1. Waiver of the Buy-Back. The Purchaser hereby irrevocably waives any and all
rights it may have under Section 1.4 of the Subscription Agreement. Except as
otherwise amended hereby, the Subscription Agreement remains in full force and
effect.

 

2. Governing Law. This Waiver Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York without regard to
its principles of conflicts of laws.

 

3. Counterparts; Effectiveness. This Waiver Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and each of which shall be deemed an original.

 

4. Miscellaneous. This Waiver Agreement shall be binding upon the Company and
the Purchaser and their respective successors and assigns.

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Waiver
Agreement as of the date first written above.

 

  Asia Equity Exchange Group, Inc.         By: /s/ Song Gao   Name: Song Gao  
Title: President and CEO         Yanru Zhou       .  /s/ Yanru Zhou   Name:
Yanru Zhou

 

 

 

 